Exhibit 10.5

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (this “Agreement”) is made and entered
into on May 1, 2006 by and among S.C. Johnson & Son, Inc., a Wisconsin
corporation (“SCJ”), JohnsonDiversey, Inc., a Delaware corporation (“JDI”), and
Johnson Polymer, LLC, a Wisconsin limited liability company (“Polymer”).

RECITALS

A. Pursuant to an Asset and Equity Interest Purchase Agreement dated as of
May 1, 2006 (the “Purchase Agreement”) by and among Polymer, JohnsonDiversey
Holdings II B.V., a company organized under the laws of the Netherlands, and
BASF Aktiengesellschaft, a company organized under the laws of Germany
(“Buyer”), Buyer or its designated affiliate will purchase, among other things,
(1) certain assets of Polymer which are used in the business of developing,
manufacturing, and selling specialty polymers for use in the industrial print
and packaging industry, industrial paint and coatings industry, and industrial
plastics industry and (2) the equity interests in certain subsidiaries of
Polymer and JohnsonDiversey Holdings II B.V.

B. Pursuant to an Agreement dated effective as of May 3, 2002 by and between
SCJ, S.C. Johnson Commercial Markets, Inc. (n/k/a JDI), and Johnson Polymer,
Inc. (n/k/a Polymer) (the “Technology Agreement”), each of SCJ, JDI and Polymer
has granted the other parties certain shared license and disclosure rights
relating to current and future developed intellectual property and other
technology.

C. In connection with the closing of the transactions contemplated by the
Purchase Agreement (the “Closing”), the parties have requested that, subject to
the terms and conditions set forth below, Polymer be removed as a party to the
Technology Agreement, and the Technology Agreement, as amended by this
Agreement, continue in accordance with the terms and conditions provided in this
Agreement.

NOW, THEREFORE, for such good and valuable consideration, the receipt of which
is acknowledged, the parties hereby agree as follows:

AGREEMENTS

1. Assignment and Assumption of Rights and Obligations.

(a) Polymer hereby assigns and transfers to JDI, and JDI hereby assumes from
Polymer, all rights and obligations of Polymer set forth in the Technology
Agreement. SCJ hereby consents to such assignment, transfer and assumption. SCJ
acknowledges and agrees that although JDI is assuming the rights and obligations
of Polymer under the Technology Agreement, (i) JDI’s ability to exercise those
rights of Polymer and/or perform those obligations of Polymer is qualified by
the transactions contemplated by the Purchase Agreement and the other documents
and instruments executed pursuant thereto and (ii) without limiting the



--------------------------------------------------------------------------------

preceding clause (i), the inability of JDI to exercise a right of Polymer or
perform an obligation of Polymer under the Technology Agreement on or after the
date hereof by reason of the fact that the underlying asset and/or right of
Polymer necessary to exercise such contractual right or perform such contractual
obligation has been entirely transferred out of Polymer (pursuant to the
Purchase Agreement and documents and instruments executed pursuant thereto),
shall not constitute a breach by JDI of the Technology Agreement.

(b) Polymer is removed as a party to the Technology Agreement. The execution of
the Purchase Agreement, the transfer of the assets, liabilities and the equity
interests as set forth in the Purchase Agreement and the dissolution and/or
winding up of Polymer subsequent to the Closing shall not constitute a “Change
of Control” of Polymer under the Technology Agreement and, subsequent to the
Closing, any reference to a “Change of Control” of Polymer in the Technology
Agreement shall be deleted from such agreement.

2. Effective Date. This Agreement shall be effective upon the Closing. If the
Closing does not occur on or before August 31, 2006, then either JDI or SCJ may,
by written notice given to the other party, terminate this Agreement and upon
the giving of such notice, this Agreement shall not be effective and the
Technology Agreement shall remain in full force and effect (provided that the
Closing has not occurred prior to the giving of the notice terminating this
Agreement).

3. Integration. This Agreement, the Technology Agreement and the schedules
thereto contain the entire agreement among the parties with respect to the
subject matter hereof. Except for the changes made to the Technology Agreement
as set forth herein, the Technology Agreement and all of its terms shall remain
in full force and effect as to SCJ, JDI and the assumption by JDI of the rights
and obligations of Polymer.

4. Miscellaneous. The Preamble and the recitals set forth above are incorporated
herein by reference. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Wisconsin, irrespective of any
conflicts of law provisions. This Agreement shall be binding upon and inure to
the benefit of the parties hereto, their heirs, successors, assignees, and
beneficiaries in interest and may not be modified, amended or supplemented
except by written agreement of the parties hereto. This Agreement may be
executed in counterparts and be delivered by facsimile transmission of signature
pages. If executed in counterparts, each counterpart shall be deemed an
original, but all of which taken together shall constitute one and the same
agreement.

[Signature Page to follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

S.C. JOHNSON & SON, INC.

By:  

/s/ H. Fisk Johnson

Print Name: H. Fisk Johnson, Ph.D.

Title: Chairman and CEO

JOHNSONDIVERSEY, INC.

By:  

/s/ Joseph F. Smorada

Print Name: Joseph F. Smorada

Title: Executive Vice President and CFO

JOHNSON POLYMER, LLC

By:  

/s/ JoAnne Brandes

Print Name: JoAnne Brandes

Title: Vice President

 

3